DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 9 recite a method comprising: 
receiving a pool of essays of verified authorship;
computing the presence of metrics in the essays;
computing a classification value for the essays;
computing a classification value for a single document based on proportionality of metrics deviance of the essays to the metrics deviance of the document;
comparing the classification value of the document to the pool of essays; and
delivering an assessment based upon the comparison.
These limitations of receiving essays, computing metrics and classifications, comparing classification values, and delivering an assessment in claim 1 covers performance of the limitations in the human mind and therefore are directed to an abstract idea. These limitations in claim 9, as drafted, constitutes a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. 
This judicial exception is not integrated into a practical application. In particular, claim 1 does not recite any additional elements, and claim 9 only recites one additional element – using a server in communication with a user interface to perform the claimed steps. The server in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, analyzing and delivering information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server to perform the claimed steps amounts to no more than mere instructions to apply the exception using a 
Dependent claims 2-8 and 10-18 recite the same abstract idea as in their respect parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite additional aspects of the abstract idea itself (language, substance of the metrics including key presses, which only constitute the type of data being analyzed, and edit events), and therefore do not direct the claims to significantly more.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 2 and 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
how essays in other languages would be graded according to the method claimed. Therefore, the claims contain subject matter (grading essays in any human language, which appears to encompass all human languages) which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “said one or more writing prompts” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 1, 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Amigud (US 2018/0061254 A1) in view of Kwok et al. (US 2015/0169584 A1).
Regarding claims 1, 2, 9 and 10, Amigud discloses a method of essay authorship authentication (see abstract), comprising: 
receiving a pool of human-language-drafted essays (e.g. research papers – Par. 37) of verified authorship from a single author from one or more devices (see Par. 76 – in enrollment phase, plurality of content is received and analyzed; resulting data is synthesized into learner profile 42 – Par. 75); 
computing the presence of pre-defined metrics in said pool of human-language-drafted essays (extracting features – Par. 76); 
computing a classification value for the pool of human-language-drafted essays for said single author; computing a classification value for a single document that does not belong to said 
delivering to a user an assessment based upon said comparison as to whether said single document was drafted by said single author (Par. 76 – report delivered to instructor) (as per claims 1 and 9), 
the human-language-drafted essays being in written form of any human language (used for proof of language proficiency – Par. 23) (as per claims 2 and 10).
To the extent that Amigud does not explicitly disclose the classification value being related to the proportionality of metrics deviance of said pool of human-language-drafted essays to the metrics deviance of the single document, Kwok discloses this feature of comparing the proportionality of metrics deviance (e.g. comparison of character counts between documents – Par’s. 52, 53, 187) in determining authorship of documents (see abstract). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Amigud by using a classification value related to the proportionality of metrics deviance between the pool of documents and the new document, as suggested by Kwok, to obtain predictable results of utilizing mathematical differentials to determine distinctness. 

10.	Claims 3-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Amigud (US 2018/0061254 A1) in view of Kwok et al. (US 2015/0169584 A1), and further in view of Chari et al. (US 2016/0006730 A1).

said metrics include the time to draft each of the essays in said pool of human-language-drafted essays (Par’s. 36, 78 – time of communications; also time stamps 906 – see Par. 92) (as per claims 3 and 11), 
said metrics include timing between different key presses for each of the essays in said pool of human-language-drafted essays (Par. 92) (as per claims 4 and 12),
collecting differing combinations of key presses during the drafting of each of the essays in said pool of human-language-drafted essays (Par. 51) (as per claims 5 and 13),
collecting differing combinations of key presses during the drafting of each of the essays in said pool of human-language-drafted essays (Par. 51) (as per claims 6 and 14),
collecting edit events during the drafting of said single essay (Par. 38, 41) (as per claims 7 and 15),
analyzing said collected edit events to calculate time or level of effort expended during the drafting of said essay (Par. 38; Par. 47, last 12 lines) (as per claims 8 and 16),
receiving a human-language-drafted essay from at least one of said user devices during the time a user is drafting said human-language-drafted essay (Par. 38) (as per claim 17),
displaying said one or more writing prompts to at least one or said user devices as feedback during the time a user is drafting said human-language-drafted essay (Par. 41) (as per claim 18). 
	It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Amigud and Kwok by utilizing these computer input 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715